Title: To Benjamin Franklin from Jonathan Williams, Jr.: Three Letters, 13 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & honoured Sir,
Nantes July 13. 1779.
In answer to the two papers inclosed in your favour of the 9th. Instant, the first containing a Detail of Insults offered to the Spanish Flagg by three american Vessells of War called the Resolution the Plimouth, and the little Resolution said to have sailed from Nantes, and the second containing an account of other Insults offered by other American Vessells in the west Indies to the same Flagg; I have to assure you in general, that I never heard of the Existence of any american Vessells of War of those Names, and particularly I never heard of any such that ever sailed from any Port in France. I therefore believe from these Circumstances, as well as from many others, that the English Cruisers have boarded Spanish Vessells, as well as those of other Nations, under the Flagg of the United States proffessing themselves to be americans, with a view of impressing on the minds of those Nations an Idea of our Ships of war being a set of Pirates.
I will however do all in my Power to gain Information on this Subject, and if I ever find the Smallest Instance of such Conduct in any american, I shall think it my duty, in justice to the reputation of my virtuous Countrymen, not only to expose them by giving immediate Information, but to do all I can to bring them to punishment. I am ever with the greatest respect Your dutifull & affectionate Kinsman

Jona Williams J
The Honble. The Doctor Franklin.
 
Notation: Williams Jona. July 13. 1779.
 
II.
Dear & hond SirNantes July 13. 1779.—
The enclosed is an answer to Mr A. J. A s Letter to you which you enclosed to me in your last. I did not send it directly because I did not know whether you would approve of my taking notice of your having communicated it to me, but I beg you to send it to him (after perusel) as early as possible.— I am ever Yours dutifully & affectionately
J Williams J
 
Addressed: a monsieur / Monsieur Franklin / en particulier
Notation: Williams Jona. July 13. 1779.
 
III.
Dear & hond Sir.
Nantes July 13. 1779.
The privateer Genl Mifflin arrived here the 10th Inst. from a Cruise in which she has taken three Prizes, The Elephant a Kings Store ship, the Brig Betsey a merchant man in Ballast, and the Tartar an english Privateer of 26 Guns & 160 men. The Mifflin mounts but 20 Guns (6 pounders) finding therefor her Enemy Superior, the Commander Capt Babcock made a Desperate attack to board, in which the English Captain was killed and the ship directly surrendered.— Captain Babcock having now about two hundred Prisoners and his Provisions being short he was under the necessity of sending one hundred & ninety of them in the Brig which he gave for the Purpose, and they have since arrived in England as appears by the english Prints.— In order to secure an Exchange of an equal Number of americans Capt Babcock took a Receipt for these Prisoners from the master of the Elephant the master of the Brig & the 1st Lieutenant of the Tartar (the Captain of the latter being killed) promising a Release of american Prisoners accordingly.— I have had this Instrument authenticated by the admiralty of the Place and inclose the Copy in due form to serve as you may think necessary.—
Capt Babcock was obliged to quit the Tartar at Sea the 23d of June and if she is not taken we expect her hourly to arrive.— I shall deliver the prisoners who remain on board the Mifflin into the prisons here and shall desire Mr. Schweighauser to engage for their maintenance or I shall do it myself untill I receive your Orders: The mifflin and her Prizes if they arrive are to my address.
I am with the greatest Respect Dear & hond Sir Your dutifull & affectionate Kinsman
Jona Williams
His Excellency Doctor Franklin.
 
Notation: Williams Jona. July 13 1779.
